1
     Bruce D. Praet SBN 119430
2    FERGUSON, PRAET & SHERMAN
     A Professional Corporation
3
     1631 East 18th Street
4    Santa Ana, California 92705
5
     (714) 953-5300 telephone
     (714) 953-1143 facsimile
6    bpraet@aol.com
7    Attorneys for Defendants
8

9                              UNITED STATES DISTRICT COURT
10                   FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   YOUNG HAN, individually, and as            Case No. 2:10-cv-00633 MCE CKD
13
     successor-in-interest to Decedent          STIPULATION REQUESTNG
     JOSEPH HAN; NAM HAN; DAVID                 SETTLEMENT CONFERENCE;
14   HAN,                                       ORDER
15
                 Plaintiffs,                    PROPOSED DATE: April 30, 2019
16
           vs.
17
     CITY OF FOLSOM, a municipal
18
     corporation; SAMUEL L. SPIEGEL, in
19   his capacity as Chief of Police for the
20
     CITY OF FOLSOM; PAUL BARBER,
     individually and in his capacity as a
21   police officer for the CITY OF FOLSOM;
22   RON PETERSON, individually and in his
     capacity as a sergeant of police for the
23
     CITY OF FOLSOM, and DOES 1-25,
24   inclusive,
25
                                  Defendants.
26

27   /
28




                                                                                 1
1
           Having confirmed the availability of all parties, as well as that of Magistrate
2
     Judge Kendall J. Newman, it is requested that a Settlement Conference be set for April
3

4    30, 2019, at 10:00 a.m. in conformance with the Supplemental Scheduling Order of
5
     Judge England dated March 5, 2019, Dkt 61.
6

7    DATED: March 13, 2019                  FERGUSON, PRAET & SHERMAN
                                            A Professional Corporation
8

9                                            /s/ Bruce D. Praet
10
                                            Bruce D. Praet
                                            Attorneys for Defendants
11

12
     DATED: March 13, 2019                  BURRIS LAW FIRM
13

14
                                            _/s/ Ben Nisenbaum____________
15
                                            Ben Nisenbaum
16                                          Attorneys for Plaintiffs
17

18         IT IS SO ORDERED:
19
           The parties shall appear for a Settlement Conference before the Honorable
20

21   Magistrate Judge Kendall J. Newman on April 30, 2019, at 9:00 AM, in Courtroom 25,
22
     8th Floor, of the Robert T. Matsui United States Courthouse located at 501 I Street,
23

24   Sacramento, CA 95814.
25
           Pursuant to the Supplemental Scheduling Order, Counsel are instructed to have a
26
     principal with full settlement authority present at the settlement conference or to be
27

28




                                                                                              2
1
     fully authorized to settle the matter on any terms. The parties are ordered to file a joint
2
     status report not later than seven (7) days after the conclusion of the settlement
3

4    conference.
5
     Dated: March 18, 2019
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                                                                   3
